
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 548
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Ms. Castor of Florida
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Acknowledging the National Academy of
		  Inventors (NAI) as a driving factor in the world economy and the contributions
		  of scientist-inventors across all disciplines.
	
	
		Whereas the National Academy of Inventors (NAI), founded
			 at the University of South Florida (USF) assisted in awarding hundreds of
			 successful patents for universities around the world;
		Whereas the NAI promotes the disclosure of intellectual
			 property;
		Whereas there are more than 500 members in the NAI to
			 date, which every member of the NAI belongs to the United States Patent and
			 Trademark Office by the issuance of a patent;
		Whereas the NAI has proven to be a power behind USF’s
			 research development with an economic impact on the Tampa Bay, Florida,
			 community;
		Whereas the NAI organizes annual conferences in order to
			 be a forum to promote innovative thinking, support, and improve the development
			 and utilization of inventions, and provide advice and guidance to new and
			 existing inventors in their efforts;
		Whereas innovation based on new inventions and
			 technologies has proven to be a key factor in global industrial and economic
			 development;
		Whereas the support, encouragement, and development of
			 technology and innovation are fundamental to the success of a university,
			 nonprofit research organization or Federal research institute;
		Whereas the NAI respects inventors in the United States
			 for greater United States competitiveness in global markets for products and
			 systems and for other purposes; and
		Whereas the NAI has patented academic property deriving
			 from universities into a vital role in the international market: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the National Academy of
			 Inventors (NAI) as a driving factor in the world economy and the contributions
			 of scientist-inventors across all disciplines;
			(2)expresses endearing support for university
			 technological developments, promoting entrepreneurship and, support for
			 university innovations in local communities; and
			(3)recognizes the
			 importance of inventions, patents, and copyrights as part of maintaining United
			 States leadership in the world and a competitive global economy.
			
